                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Jacob Chykirda, IV,                        )                C/A No. 0:18-1051-TMC-PJG
                                           )
                             Plaintiff,    )
                                           )
v.                                         )          REPORT AND RECOMMENDATION
                                           )
Nancy A. Berryhill, Acting Commissioner of )
Social Security,                           )
                                           )
                             Defendant.    )
_____________________________________ )

       This social security matter is before the court for a Report and Recommendation pursuant

to Local Civil Rule 83.VII.02 (D.S.C.). The plaintiff, Jacob Chykirda, IV, brought this action

pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3) to obtain judicial review of a final decision of the

defendant, Acting Commissioner of Social Security (“Commissioner”), denying his claims for

Disability Insurance Benefits (“DIB”). Having carefully considered the parties’ submissions and the

applicable law, the court concludes that the Commissioner’s decision should be affirmed.

                      SOCIAL SECURITY DISABILITY GENERALLY

       Under 42 U.S.C. § 423(d)(1)(A) and (d)(5), as well as pursuant to the regulations formulated

by the Commissioner, the plaintiff has the burden of proving disability, which is defined as an

“inability to do any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months.” 20 C.F.R. § 404.1505(a); see also

Blalock v. Richardson, 483 F.2d 773 (4th Cir. 1973). The regulations require the Administrative

Law Judge (“ALJ”) to consider, in sequence:



                                           Page 1 of 10
       (1)     whether the claimant is engaged in substantial gainful activity;

       (2)     whether the claimant has a “severe” impairment;

       (3)     whether the claimant has an impairment that meets or equals the requirements of an
               impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 (“the Listings”), and
               is thus presumptively disabled;

       (4)     whether the claimant can perform him past relevant work; and

       (5)     whether the claimant’s impairments prevent him from doing any other kind of work.

20 C.F.R. § 404.1520(a)(4).1 If the ALJ can make a determination that a claimant is or is not

disabled at any point in this process, review does not proceed to the next step. Id.

       Under this analysis, a claimant has the initial burden of showing that he is unable to return

to his past relevant work because of his impairments. Once the claimant establishes a prima facie

case of disability, the burden shifts to the Commissioner. To satisfy this burden, the Commissioner

must establish that the claimant has the residual functional capacity, considering the claimant’s age,

education, work experience, and impairments, to perform alternative jobs that exist in the national

economy. 42 U.S.C. § 423(d)(2)(A); see also McLain v. Schweiker, 715 F.2d 866, 868-69 (4th Cir.

1983); Hall v. Harris, 658 F.2d 260, 264-65 (4th Cir. 1981); Wilson v. Califano, 617 F.2d 1050,

1053 (4th Cir. 1980). The Commissioner may carry this burden by obtaining testimony from a

vocational expert. Grant v. Schweiker, 699 F.2d 189, 192 (4th Cir. 1983).

                             ADMINISTRATIVE PROCEEDINGS

       In March 2015, Chykirda applied for DIB, alleging disability beginning March 13, 2014.

Chykirda’s application was denied initially and upon reconsideration, and he requested a hearing


       1
        The court observes that effective August 24, 2012, ALJs may engage in an expedited
process which permits the ALJs to bypass the fourth step of the sequential process under certain
circumstances. 20 C.F.R. § 404.1520(h).

                                            Page 2 of 10
before an ALJ. A hearing was held on July 20, 2017, at which Chykirda appeared and testified and

was represented by Luther D. Pearsall, Esquire. After hearing testimony from a vocational expert,

the ALJ issued a decision on October 16, 2017 finding that Chykirda was not disabled from March

13, 2014 through the date of the decision. (Tr. 66-77.)

       Chykirda was born in 1971 and was forty-two years old on his alleged disability onset date.

He has a General Education Diploma (“GED”) and has past relevant work experience as a truck

driver. (Tr. 75, 351.) Chykirda alleged disability due to status post multilevel spinal fusion L4-L5

and L5-S1, depression, anxiety, and memory loss. (Tr. 350.)

       In applying the five-step sequential process, the ALJ found that Chykirda had not engaged

in substantial gainful activity since his alleged onset date of March 13, 2014. The ALJ determined

that Chykirda’s lumbar degenerative disc disease (“DDD”) status post L4-5 and L5-S1 anterior

lumbar interbody fusion (“ALIF”) were severe impairments. However, the ALJ found that Chykirda

had not had an impairment or combination of impairments that met or medically equaled the severity

of one of the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (“the Listings”). The

ALJ found, after consideration of the entire record, that Chykirda retained the residual functional

capacity to “perform sedentary work[] as defined in 20 CFR 404.1567(a) except that he can never

climb ladders, ropes, or scaffolds. He can perform other postural activities occasionally. He must

avoid all exposure to unprotected heights. The claimant can have no direct exposure to high

concentrations of vibrations and no exposure to extremes of cold.” (Tr. 70.) The ALJ found that

Chykirda was unable to perform any past relevant work, but that considering Chykirda’s age,

education, work experience, and residual functional capacity, there were jobs that existed in

significant numbers in the national economy that Chykirda could perform. Therefore, the ALJ found


                                           Page 3 of 10
that Chykirda had not been disabled from the alleged onset date of March 13, 2014 through the date

of the decision.

       The Appeals Council denied Chykirda’s request for review on February 27, 2018, making

the decision of the ALJ the final action of the Commissioner. (Tr. 1-5.) This action followed.

                                  STANDARD OF REVIEW

       Pursuant to 42 U.S.C. § 405(g), the court may review the Commissioner’s denial of benefits.

However, this review is limited to considering whether the Commissioner’s findings “are supported

by substantial evidence and were reached through application of the correct legal standard.” Craig

v. Chater, 76 F.3d 585, 589 (4th Cir. 1996); see also 42 U.S.C. § 405(g); Coffman v. Bowen, 829

F.2d 514, 517 (4th Cir. 1987). Thus, the court may review only whether the Commissioner’s

decision is supported by substantial evidence and whether the correct law was applied. See Brown

v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 267 (4th Cir. 2017); Myers v. Califano, 611 F.2d 980,

982 (4th Cir. 1980). “Substantial evidence” means “such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion; it consists of more than a mere scintilla of

evidence but may be somewhat less than a preponderance.” Craig, 76 F.3d at 589; see also Pearson

v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015). In reviewing the evidence, the court may not

“undertake to re-weigh conflicting evidence, make credibility determinations, or substitute [its]

judgment for that of the [Commissioner].” Craig, 76 F.3d at 589; see also Hancock v. Astrue, 667

F.3d 470, 472 (4th Cir. 2012). Accordingly, even if the court disagrees with the Commissioner’s

decision, the court must uphold it if it is supported by substantial evidence. Blalock, 483 F.2d at

775.




                                          Page 4 of 10
                                               ISSUE

       Chykirda raises the following issue for this judicial review: “The ALJ’s decision to give little

weight to the opinion of treating physician, Dr. Christopher Merrell, is not supported by substantial

evidence.” (Pl.’s Br., ECF No. 13.)

                                           DISCUSSION2

       Chykirda argues that the ALJ erred in discounting the opinion from Dr. Merrell, Chykirda’s

treating physician. The law applicable to Chykirda’s application provides that regardless of the

source, the Commissioner will evaluate every medical opinion received. 20 C.F.R. § 404.1527(c).

Typically, the Social Security Administration accords greater weight to the opinion of treating

medical sources because treating physicians are best able to provide “a detailed, longitudinal picture”

of a claimant’s alleged disability. See id. However, “the rule does not require that the testimony be

given controlling weight.” Hunter v. Sullivan, 993 F.2d 31, 35 (4th Cir. 1992) (per curiam).

Instead, a treating physician’s opinion is evaluated and weighed “pursuant to the following

non-exclusive list: (1) whether the physician has examined the applicant, (2) the treatment

relationship between the physician and the applicant, (3) the supportability of the physician’s

opinion, (4) the consistency of the opinion with the record, and (5) whether the physician is a

specialist.” Johnson v. Barnhart, 434 F.3d 650, 654 (4th Cir. 2005) (citing 20 C.F.R. § 404.1527).

Any other factors that may support or contradict the opinion should also be considered. 20 C.F.R.



       2
         The court notes that numerous social security regulations and social security rulings (SSRs)
have changed effective March 27, 2017. However, these changes specifically state that they are
applicable to claims filed on or after March 27, 2017. See, e.g., 20 C.F.R. §§ 404.1513, 404.1527.
Because the instant claim was filed prior to that date, all references in the instant Report and
Recommendation are to the versions of the regulations which were in effect at the time Chykirda’s
application for benefits was filed, unless otherwise specified.

                                            Page 5 of 10
§ 404.1527(c)(6). In the face of “persuasive contrary evidence,” the ALJ has the discretion to accord

less than controlling weight to such an opinion. Mastro v. Apfel, 270 F.3d 171, 178 (4th Cir. 2001).

Further, “if a physician’s opinion is not supported by clinical evidence or if it is inconsistent with

other substantial evidence, it should be accorded significantly less weight.” Id. (quoting Craig, 76

F.3d at 590).

       With regard to Dr. Merrell’s opinions, the ALJ found as follows:

       The undersigned reviewed the preprinted physical capacities evaluation, which Dr.
       Merrell completed on February 3, 2016. Dr. Merrell reported that the claimant could
       do no postural activities, but that he could occasionally reach above his head. The
       claimant could occasionally lift/carry up to 20 pounds. According to Dr. Merrell, the
       claimant’s pain and medication side effects precluded the attention and concentration
       required for even simple, unskilled work tasks. Despite reporting that the claimant
       could do no postural activities he said that the claimant could use both feet
       repetitively to operate foot controls. Dr. Merrell reported that the claimant would
       need to alternate at will between sitting and standing throughout the day, while
       noting that the claimant could sit for 6 or more hours in an 8-hour workday and
       stand/walk for less than 1 (Exhibit 12F).

       Little weight is accorded to Dr. Merrell’s opinion as his opinion does not adequately
       consider adverse objective findings. For example, he examined the claimant on
       February 8, 2016, and again documented that the claimant had full lower extremity
       strength and a negative straight leg raise bilaterally. The claimant was in no acute
       distress, despite reporting that his pain was a “10” out of a scale of 10. His mood and
       affect were normal. Dr. Merrell reported that the claimant could not “contribute
       meaningfully” to the workforce and increased his dosage of Oxycontin. The claimant
       was also taking Oxycodone and a muscle relaxer. He informed Dr. Merrell that he
       had pain after walking a block or two (Exhibit 13F).
       ....
       Some weight is accorded to Dr. Merrell’s opinion dated June 30, 2014, with regard
       to the claimant not being able to return to his work as a truck driver. However, no
       weight is accorded to his statement dated February 8, 2016, that the claimant could
       not “contribute meaningfully” to the workforce, as it is inconsistent with the
       claimant’s vast array of activities, unsupported by objective findings, and is an issue
       reserved to the Commissioner. For example, on that day the claimant was assessed
       as having full strength in his lower extremities and a negative straight leg raise
       bilaterally. He was noted to be in no acute distress. His Oxycontin was, nonetheless,
       refilled. Furthermore, Dr. Merrell’s opinion appears overly reliant upon the


                                            Page 6 of 10
       claimant’s self-report of pain symptoms and does not take into consideration the
       consistent findings of the claimant’s full strength, his negative straight leg raise
       bilaterally, and only mild reduced lumbar range of motion limitations. While, there
       is some discussion of spasm, it does not appear to be a consistent clinical finding
       (Exhibit 5F/31, 13F/4, 14F).

(Tr. 72-73, 74-75.)

       Chykirda argues that the ALJ failed to consider that within the same records indicating full

strength and a negative straight leg raise bilaterally, Chykirda reported pain, leg weakness, and

spasms with prolonged sitting or standing. Chykirda also argues that the ALJ failed to considered

findings of tenderness and decreased sensation in the lower thigh, knee, and right medial leg; a

positive femoral nerve traction; and a referral to see if further surgery was warranted. However,

many of these are Chykirda’s subjective reports, not objective medical findings. Moreover, the ALJ

later found that Dr. Merrell’s opinion appeared to be overly reliant on Chykirda’s subjective reports

without considering the objective findings to the contrary.

       Chykirda also contends that the ALJ failed to address Dr. Merrell’s opinion that Chykirda’s

medication would impact his concentration and attention. However, the ALJ specifically observed

this opinion from Dr. Merrell, and found the opinion as a whole was entitled to little weight.

Moreover, Chykirda has not directed the court to any evidence supporting such a limitation, and in

fact, as pointed out by the Commissioner, the mental consultative examiner found that Chykirda was

able to understand and carry out simple instructions without difficulty during the examination and

that Chykirda’s concentration and memory for simple tasks was adequate; however, the examiner

found that Chykirda may have difficulty with more complex instructions.

       Finally, Chykirda asserts that the ALJ improperly “played doctor” by appearing to question

Dr. Merrell’s continued treatment of Chykirda with pain medications, specifically Oxycontin.


                                           Page 7 of 10
However, even accepting Chykirda’s arguments that the ALJ suggested Dr. Merrell was prescribing

unnecessary opioids, the court finds that the ALJ’s evaluation of Dr. Merrell’s opinions as a whole

are within the bounds of substantial evidence. Specifically, upon thorough review of the ALJ’s

decision and the record, the court concludes that it is clear that the ALJ applied the requisite factors,

to the extent they were applicable, in evaluating the opinion evidence, and finds that Chykirda has

failed to demonstrate that the ALJ’s evaluation of Dr. Merrell’s opinions is unsupported by

substantial evidence or based on an incorrect application of the law. See 20 C.F.R. § 404.1527(c);

Mastro, 270 F.3d at 178 (stating that “if a physician’s opinion is not supported by clinical evidence

or if it is inconsistent with other substantial evidence, it should be accorded significantly less

weight”) (internal quotation marks and citation omitted); Dunn v. Colvin, 607 F. App’x 264, 267

(4th Cir. 2015) (“An ALJ’s determination as to the weight to be assigned to a medical opinion

generally will not be disturbed absent some indication that the ALJ has dredged up ‘specious

inconsistencies,’ . . . or has failed to give a sufficient reason for the weight afforded a particular

opinion[.]”) (internal citations omitted).

        Based on the foregoing, Chykirda has failed to demonstrate that the ALJ’s conclusions

regarding these opinions are unsupported by substantial evidence. Rather, it appears that the ALJ,

as part of his duties in weighing the evidence, properly considered these opinions in accordance with

the applicable factors and legal authority. See Craig, 76 F.3d at 589 (stating that the court may not

“undertake to re-weigh conflicting evidence, make credibility determinations, or substitute [its]

judgment for that of the [Commissioner]”); Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990)

(holding that it is the ALJ’s responsibility, not the court’s, to determine the weight of evidence and

resolve conflicts of evidence). Thus, the court finds that Chykirda has not shown that the ALJ’s


                                             Page 8 of 10
decision with regard to the opinion evidence was unsupported by substantial evidence or reached

through application of an incorrect legal standard.

                                    RECOMMENDATION

       For the foregoing reasons, the court finds that Chykirda has not shown that the

Commissioner’s decision was unsupported by substantial evidence or reached through application

of an incorrect legal standard. See Craig, 76 F.3d at 589; see also 42 U.S.C. § 405(g); Coffman, 829

F.2d at 517. The court therefore recommends that the Commissioner’s decision be affirmed.




                                                      ____________________________________
June 17, 2019                                         Paige J. Gossett
Columbia, South Carolina                              UNITED STATES MAGISTRATE JUDGE

           The parties’ attention is directed to the important notice on the next page.




                                           Page 9 of 10
              Notice of Right to File Objections to Report and Recommendation

        The parties are advised that they may file specific written objections to this Report and
Recommendation with the District Judge. Objections must specifically identify the portions of
the Report and Recommendation to which objections are made and the basis for such objections.
“[I]n the absence of a timely filed objection, a district court need not conduct a de novo review,
but instead must ‘only satisfy itself that there is no clear error on the face of the record in order to
accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310 (4th Cir.
2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

        Specific written objections must be filed within fourteen (14) days of the date of service
of this Report and Recommendation. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); see Fed. R.
Civ. P. 6(a), (d). Filing by mail pursuant to Federal Rule of Civil Procedure 5 may be
accomplished by mailing objections to:

                                      Robin L. Blume, Clerk
                                    United States District Court
                                       901 Richland Street
                                  Columbia, South Carolina 29201

        Failure to timely file specific written objections to this Report and Recommendation
will result in waiver of the right to appeal from a judgment of the District Court based
upon such Recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985);
Wright v. Collins, 766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91 (4th Cir.
1984).




                                            Page 10 of 10
